DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 52 is objected to because of the following informalities:
Claim 52 recites the limitation "a service coordinator" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the service coordinator” or “a second service coordinator”.
Appropriate correction is required.
Examiner recommends a thorough search of the claim language for other possible antecedent basis problems.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38 – 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 38 discloses the phrase “a shared virtual repository to identify a network service element to be performed”.  This phrase is not clearly understood in the context of claim 38.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 38 – 63 are rejected under 35 U.S.C. 103 as being unpatentable over Despotovic (U.S. Pat. Pub. No. 2016/0191345) in view of Tabatabaei et al. (U.S. Pat. Pub. No. 2017/0094592)

1.1	Regarding claim 38, Despotovic discloses an apparatus for completing service requests, the apparatus comprising:
an orchestrator to issue a service management request to form a service (Abstract “resource orchestration”; paragraph 27 “resource orchestration”; paragraphs 47, 59, 72; paragraph 9 “a request to a broker to find appropriate infrastructure …that can be used to host network functions …”; paragraph 29 “receiving service requests …”; paragraphs 31, 32); and a service coordinator (paragraph 106 “broker”) including:
a shared virtual repository to identify a network service element to be performed (paragraph 9 “a request to a broker to find appropriate infrastructure in a multitude of data centers …that can be used to host network functions …”; paragraph 224; paragraphs 29, 31, 32); and
a entity to select a component to participate in the service, the component to perform the network service element for the service (paragraphs 9, 29, 31, 32; paragraph 106).
However, Despotovic does not explicitly disclose the entity as a machine learning engine.
Despotovic does disclose optimization performed by the orchestrator (paragraph 106) and providing entities based on an optimization criterion (Abstract; paragraphs 9, 27, 28, 31).

It would have been obvious to one of ordinary skill in the art at the time of filing to implement the machine learning engine of Tabatabaei in the invention of Despotovic since Despotovic discloses providing entities based on an optimization criterion (Abstract; paragraphs 9, 27, 28, 31).  The optimization criterion of Despotovic could easily be considered to be a machine learning engine since optimization criterion often encompasses machine learning.

1.2	Per claim 39, Despotovic teaches the apparatus of claim 38, wherein the orchestrator is to manage a plurality of network service overlays to perform tasks (Fig. 4; Abstract; paragraph 27 “resource orchestration … configured to provide infrastructures, the infrastructures composed by physical resources which are virtualized and exposed for usage …”; paragraphs 31, 32, 41; paragraphs 53, 54).

1.3	Regarding claim 40, Despotovic discloses the apparatus of claim 39, wherein the shared virtual repository includes the plurality of network service overlays (Abstract; paragraph 9 “find appropriate infrastructure in a multitude of data centers …”; paragraph 224 “exposing data centers resources like virtual machines, virtual switches and storage elements …”; paragraphs 27, 53, 54).



1.5	Regarding claim 42, Despotovic discloses the apparatus of claim 38, wherein the service coordinator includes a database to store at least one of data from the component or metadata from the component (Figs. 8, 9, 10; paragraphs 35, 36, 37, 39, 47).

1.6	Per claim 43, Despotovic teaches the apparatus of claim 38, wherein the shared virtual repository stores is to store an identity of the component assigned to the network service element (paragraphs 9, 224).

1.7	Regarding claim 44, Despotovic discloses the apparatus of claim 38, wherein the service includes a plurality of network service elements including the network service element, ones of the plurality of network service elements to be completed by the component (Figs. 8, 9, 10; paragraphs 27, 28, 30).

1.8	Per claim 45, Despotovic teaches the apparatus of claim 38, wherein the service includes a fog device, the fog device including a plurality of components, the plurality of components including the component (Figs. 2, 8, 9, 10; Fig. 14; paragraphs 221, 222).



1.10	Per claim 47, Despotovic teaches the apparatus of claim 38, wherein the component is a device including a client, the client to register the device with the service coordinator (paragraph 43 “registration procedure …”; paragraphs 66, 69).

1.11	Regarding claim 48, Despotovic discloses the apparatus of claim 47, wherein the client is to send a message to the service coordinator, the message including peripheral data corresponding to at least one of attached sensors, actuators, or devices (Fig. 15; Abstract “entities”; paragraph 27 “entities”; paragraphs 29, 31; paragraphs 81, 226).

1.12	Per claim 49, Despotovic teaches the apparatus of claim 38, wherein the machine learning engine is to select the component is selected from one or more domains (Abstract; paragraphs 9, 27, 28, 31).

1.13	Regarding claims 50 – 63, the rejection of claims 38 – 49 under 35 USC 103 (paragraphs 1.1 – 1.12 above) applies.


M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/